Exhibit 10.1
Fifth Amendment
to
Loan and Security Agreement
     THIS FIFTH AMENDMENT to Loan and Security Agreement (this “Amendment”) is
entered into as of June 24, 2008, by and between SILICON VALLEY BANK (“Bank”),
on the one side, and EV3 ENDOVASCULAR, INC., a Delaware corporation, EV3
INTERNATIONAL, INC., a Delaware corporation, MICRO THERAPEUTICS, INC., a
Delaware corporation, and FOXHOLLOW TECHNOLOGIES, INC., a Delaware corporation
(collectively and jointly and severally referred to as “Borrowers”), whose
address is c/o ev3 Inc., 9600 54th Avenue North, Plymouth, MN 55442, on the
other side.
Recitals
     A. Bank and Borrowers have entered into that certain Loan and Security
Agreement dated as of an Effective Date of June 28, 2006 (as the same may from
time to time be further amended, modified, supplemented or restated, the “Loan
Agreement”). The Obligations of the Borrowers have been guarantied by, among
others, the following companies, in favor of Bank: ev3 Inc., a Delaware
corporation; Micro Therapeutics International, Inc., a Delaware corporation; and
ev3 Peripheral, Inc., a Minnesota corporation (collectively, the “Guarantors”).
     B. Bank has extended credit to Borrowers for the purposes permitted in the
Loan Agreement.
     C. Borrowers have requested that Bank amend the Loan Agreement to
(i) increase the Revolving Line, (ii) provide for a Term Loan (as defined
below), and (iii) make certain other amendments.
     D. Bank has agreed to so amend the Loan Agreement, but only to the extent,
in accordance with the terms, subject to the conditions and in reliance upon the
representations and warranties set forth below.
Agreement
     Now, Therefore, in consideration of the foregoing recitals and other good
and valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:
     1. Definitions. Capitalized terms used but not defined in this Amendment
shall have the meanings given to them in the Loan Agreement.

 



--------------------------------------------------------------------------------



 



     2. Amendments to Loan Agreement.
          2.1 Section 2.1.10 (Term Loan). The following is hereby added as
Section 2.1.10 of the Loan Agreement to follow current Section 2.1.9 thereof:

      “2.1.10 Term Loan.         (a)     Availability; Repayment of Equipment
Advances. Bank shall make one term loan available to Borrowers in the amount of
$10,000,000 (the “Term Loan”) on or after the first Business Day following the
Effective Date and on or before five Business Days following the Effective Date,
subject to the satisfaction of the terms and conditions of this Agreement. The
proceeds of the Term Loan shall be used to repay all outstanding principal and
interest under the Equipment Advances and the Equipment B Advances, and the
remainder of the Term Loan after such repayment shall be disbursed to Borrowers.
Borrowers authorize and instruct Bank to apply the proceeds of the Term Loan
directly to the outstanding principal and interest under the Equipment Advances
and the Equipment B Advances to the extent necessary to repay the same, and
Borrowers agree that the portion of the Term Loan so applied shall be deemed to
have been disbursed to Borrowers in accordance herewith.        
(b)     Repayment. Borrowers shall repay the Term Loan in (i) forty-eight
(48) equal installments of principal, plus (ii) monthly payments of accrued
interest (the “Term Loan Payment”). Beginning on the last day of the month
following the month in which the Funding Date for the Term Loan occurs, each
Term Loan Payment shall be payable on the last day of each month. Borrowers’
final Term Loan Payment, due on the Term Loan Maturity Date, shall include all
outstanding principal and accrued and unpaid interest under the Term Loan.      
  (c)     Prepayment. Borrowers shall have the option to prepay all, but not
less than all, of the Term Loan; provided Borrowers (i) provide written notice
to Bank of Borrowers’ election to prepay the Term Loan at least thirty (30) days
prior to such prepayment, and (ii) pay, on the date of the prepayment (A) all
amounts due with respect to the Term Loan (including principal and interest),
and (B) all unpaid accrued interest to the date of the prepayment.        
(d)     Loan Request. To obtain the Term Loan, Borrowers must notify Bank (the
notice is irrevocable) by facsimile no later than 12:00 p.m. Pacific time one
Business Day before the proposed Funding Date for the Term Loan. The notice
shall be on a Loan

2



--------------------------------------------------------------------------------



 



      Payment/Advance Request Form and must be signed by a Responsible Officer
or designee.”

          2.2 Section 2.2 (Overadvances). Section 2.2 of the Loan Agreement
reads as follows:

      “If, at any time, the Credit Extensions under Sections 2.1.1, 2.1.2, 2.1.3
and 2.1.4 exceed the lesser of either (a) the Revolving Line or (b) the greater
of (i) $12,000,000 or (ii) the Borrowing Base less applicable reserves,
Borrowers shall immediately pay to Bank in cash such excess.”

Said Section 2.2 is hereby amended to read as follows:

      “If, at any time, the sum of (i) the outstanding balance of all Advances,
plus (ii) the amount of all outstanding Letters of Credit (including drawn but
unreimbursed Letters of Credit) plus an amount equal to the Letter of Credit
Reserves, plus (iii) the amounts used for Cash Management Services, and plus
(iv) the FX Reserve, shall exceed the lesser of either (y) the Revolving Line or
(z) the greater of $12,000,000 or the Borrowing Base less applicable reserves,
then Borrowers shall immediately pay to Bank in cash such excess.”

          2.3 Section 2.3(a) (Payment of Interest). The following is hereby
added as new subsection “iii” to Section 2.3(a) of the Loan Agreement to follow
current subsection “ii” thereof:

      “(ii)     Term Loan. Subject to Section 2.3(b), the principal amount
outstanding for the Term Loan shall accrue interest at a floating per annum rate
equal to one-half of one (.50) percentage point above the Prime Rate, which
interest shall be payable monthly.”

          2.4 Section 2.4(c) (Unused Revolving Line Fee). The first sentence of
Section 2.4(c) of the Loan Agreement reads as follows:

      “A fee (the “Unused Revolving Line Fee”), payable quarterly, in arrears,
on a calendar year basis, in an amount equal to three-eighths of one percent
(0.375%) per annum of the average unused portion of the Revolving Line, as
determined by Bank.”

Said sentence is hereby amended to read as follows:

      “A fee (the “Unused Revolving Line Fee”), payable quarterly, in arrears,
on a calendar year basis, in an amount equal to one-quarter of one percent
(0.25%) per annum of the average unused portion of the Revolving Line, as
determined by Bank.”

3



--------------------------------------------------------------------------------



 



          2.5 Section 2.4(d) (Revolving Line Facility Fee). Section 2.4(d) of
the Loan Agreement is hereby amended to read as follows:

      “(d)     [Reserved.]”

          2.6 Section 2.4(e) (Revolving Line Prepayment Fee). Section 2.4(e) of
the Loan Agreement is hereby amended to read as follows:

      “(e)     [Reserved.]”

          2.7 Section 2.4(g) (Float Charge and Credit). The following is hereby
added as Section 2.4(g) to the Loan Agreement:

      “(g)     After the occurrence of the High Level Use Date, Bank shall be
entitled to charge Borrower a “float” charge in an amount equal to one Business
Day interest, at the interest rate applicable to the Advances, on all Payments
received by Bank. (Said float charge is not included in interest for purposes of
computing minimum monthly interest (if any) under this Agreement.) The float
charge for each month shall be payable on the last day of the month. Bank shall
not, however, be required to credit Borrower’s account for the amount of any
item of payment which is unsatisfactory to Bank in its good faith business
judgment, and Bank may charge Borrower’s Designated Deposit Account for the
amount of any item of payment which is returned to Bank unpaid.”

          2.8 Section 3.2(a) (Conditions Precedent to all Credit Extensions).
Section 3.2(a) reads as follows:

      “(a)     except as otherwise provided in Section 3.4(a), timely receipt of
an executed Payment/Advance Form;”

Said part of Section 3.2(a) is hereby amended to read as follows:

      “(a)     except as otherwise provided in Section 3.4(a), timely receipt of
an executed Payment/Advance Form and, if the High Level Use Date has occurred, a
completed and executed Transaction Report;”

          2.9 Section 3.4(a) (Procedures for Borrowing). Section 3.4(a) reads in
part as follows:

      “Together with any such electronic or facsimile notification, Borrowers
shall deliver to Bank by electronic mail or facsimile a

4



--------------------------------------------------------------------------------



 



      completed Payment/Advance Form executed by a Responsible Officer of each
Borrower or his or her designee.”

Said part of Section 3.4(a) is hereby amended to read as follows:

      “Together with any such electronic or facsimile notification, Borrowers
shall deliver to Bank by electronic mail or facsimile a completed
Payment/Advance Form and, if the High Level Use Date has occurred, a completed
Transaction Report, each executed by a Responsible Officer of each Borrower or
his or her designee.”

          2.10 Section 5.2 (Collateral). The following is added to Section 5.2
of the Loan Agreement as a new last paragraph thereof:

      “For any item of Inventory consisting of Eligible Inventory in any
Transaction Report or Borrowing Base Certificate, such Inventory meets all
requirements of the definition of “Eligible Inventory” (except that Borrower
makes no representation or warranty with respect to requirement “f” of said
definition (i.e., the Inventory being acceptable to Bank in its good faith
business judgment) except to the extent that Bank has notified Borrower in
writing of any unacceptability).”

          2.11 Section 6.2(a)(iii) (Cash and Investment Locations). The
following parenthetical language from Section 6.2(a)(iii) of the Loan Agreement:

      “(which, among other things, shall set forth (y) calculations showing
compliance with the financial covenants set forth in this Agreement and (z) the
amount and locations of Parent’s, Borrower’s and each Guarantor’s cash and Cash
Equivalents)”,

is hereby amended to read as follows:

      “(which, among other things, shall set forth (y) calculations showing
compliance with the financial covenants set forth in this Agreement and (z) the
amount and locations of Parent’s, Borrower’s and each Guarantor’s cash, Cash
Equivalents and investments (including without limitation Securities Accounts
and Commodity Accounts))”.

          2.12 Section 6.2(b) (Collateral Reports and Borrowing Base
Certificates). The references to “Fiscal Quarter” contained in Section 6.2(b) of
the Loan Agreement are hereby amended to read “month”. In addition, the portion
of Section 6.2(b) of the Loan Agreement that reads as follows:

      “(iv) if at any time during such Fiscal Quarter the sum of the Credit
Extensions under Sections 2.1.1, 2.1.2, 2.1.3 and 2.1.4

5



--------------------------------------------------------------------------------



 



      exceeds $12,000,0000, a duly completed Borrowing Base Certificate signed
by a Responsible Officer of each Borrower and Parent”,

is hereby amended to read as follows:

      “(iv)  if at any time during such month the sum of (i) the outstanding
balance of all Advances, plus (ii) the amount of all outstanding Letters of
Credit (including drawn but unreimbursed Letters of Credit) plus an amount equal
to the Letter of Credit Reserves, plus (iii) the amounts used for Cash
Management Services, and plus (iv) the FX Reserve, exceeds $12,000,0000, a duly
completed Borrowing Base Certificate signed by a Responsible Officer of each
Borrower and Parent”.

          2.13 Section 6.2(c) (Collateral Audits). Section 6.2(c) of the Loan
Agreement reads as follows:

      “(c)  Allow Bank to audit each Borrower’s Collateral at Borrowers’
expense. (Without limitation on the foregoing, Borrowers shall cooperate with
Bank completing, within 90 days after the Effective Date, an audit of each
Borrower’s Collateral and books and records.)”

Section 6.2(c) is hereby amended to read as follows:

      “(c)  Allow Bank to audit each Borrower’s Collateral at Borrowers’ expense
(i) annually at such times as Bank shall reasonably request if the High Level
Use Date has not occurred, and (ii) semi-annually at such times as Bank shall
reasonably request if the High Level Use Date has occurred. Notwithstanding the
foregoing, Borrowers shall allow Bank to audit each Borrower’s Collateral at
Borrowers’ expense at such times as Bank shall determine in its sole discretion
after the occurrence and during the continuance of an Event of Default, and no
such audit done during the continuance of an Event of Default shall be counted
in determining the number of audits that Bank may require pursuant to “i” and
“ii” of the foregoing sentence. In furtherance of the foregoing, Borrowers agree
to allow Bank to complete an audit of Borrowers’ Collateral by September 30,
2008.”

          2.14 Section 6.2(d) (Borrowing Base Certificate). The references to
“Fiscal Quarter” contained in Section 6.2(d) of the Loan Agreement are hereby
amended to read “month”. In addition, the portion of Section 6.2(d) of the Loan
Agreement that reads as follows:

6



--------------------------------------------------------------------------------



 



      “If during a Fiscal Quarter Borrowers desire to obtain Credit Extensions
under Sections 2.1.1, 2.1.2, 2.1.3 and 2.1.4 that aggregate in excess of
$12,000,000”

is hereby amended to read as follows:

      “If during a month Borrowers desire to obtain Credit Extensions such that
the sum of (i) the outstanding balance of all Advances, plus (ii) the amount of
all outstanding Letters of Credit (including drawn but unreimbursed Letters of
Credit) plus an amount equal to the Letter of Credit Reserves, plus (iii) the
amounts used for Cash Management Services, plus (iv) the FX Reserve, shall
aggregate in excess of $12,000,000”.

          2.15 Section 6.2(e) (Transaction Reports). The following is hereby
added as Section 6.2(e) to the Loan Agreement:

      “(e) If the High Level Use Date has occurred, Borrowers’ shall provide
Bank with a Transaction Report (and any schedules related thereto) weekly and at
the time of each request for an Advance.”

          2.16 Section 6.6(a) (Operating and Collateral Accounts).
Section 6.6(a) of the Loan Agreement reads as follows:

      “(a) Commencing on the date of the initial Credit Extension and continuing
thereafter (i) Maintain an operating account with Bank and (ii) cause to be
maintained in accounts of Parent, Borrower or Secured Guarantors held with Bank
and Bank’s affiliates the lesser of $15,000,000 or an amount equal to 50% of the
aggregate cash and Cash Equivalents of Borrowers, Parent and Subsidiaries of
Parent.”

Section 6.6(a) is hereby amended to read as follows:

      “(a) Maintain an operating account with Bank and maintain Parent’s,
Borrowers’ and Secured Guarantors’ primary investment accounts (including
without limitation Securities Accounts and Commodity Accounts), with Bank and
Bank’s Affiliates. Notwithstanding the foregoing, promptly following the High
Level Use Date but in any event prior to the expiration of 120 days after the
High Level Use Date, Parent, Borrowers and Secured Guarantors shall each move
their primary operating accounts that are held in the United States or any state
or territory thereof or the District of Columbia to Bank, including without
limitation any lockbox accounts to which Account Debtors make payments.”

7



--------------------------------------------------------------------------------



 



          2.17 Section 6.7 (Financial Covenants). Section 6.7 of the Loan
Agreement is hereby amended to read as follows:

      “6.7 Financial Covenants.

      Parent shall maintain at all times, to be tested as of the last day of
each month, unless otherwise noted, on a consolidated basis with respect to
Parent and its Subsidiaries:

      (a)     Adjusted Quick Ratio. A ratio of Qualified Quick Assets to Current
Liabilities of at least (i) 0.75 to 1.00 through and including September 30,
2008, and (ii) 1.00 to 1.00 from October 1, 2008 and thereafter.

      (b)     Tangible Net Worth. A Tangible Net Worth of at least $117,000,000,
provided that Parent shall not be required to comply with this Tangible Net
Worth covenant once Parent is required to comply with the EBITDA covenant in “c”
below as set forth in “c” below.

      (c)     EBITDA. EBITDA for the three-month period ending on the date
tested of at least $10,000,000, provided that Parent shall not be required to
comply with this EBITDA covenant until beginning the earlier of December 31,
2008 or the date Parent’s EBITDA is first in compliance with this covenant.”

          2.18 Section 6.12 (Collection of Accounts). The following is hereby
added as Section 6.12 to the Loan Agreement:

      “6.12 collection of accounts. beginning no later than five business days
following the high level use date and thereafter during the term of this
agreement and so long as any obligation remains outstanding, borrowers shall be
a party to an agreement (the “lockbox agreement”) with bank and a lockbox
provider (the “lockbox provider”) and the terms of this section 6.12 concerning
the lockbox agreement, the lockbox provider, and collections therefrom shall
apply. the lockbox agreement and lockbox provider shall be acceptable to bank.
borrowers shall use the lockbox address as the payment address on all invoices
issued by borrowers and shall direct all their account debtors to remit their
payments to the lockbox address. the lockbox agreement shall provide that the
lockbox provider shall remit all collections received in the lockbox to bank on
a daily basis. upon bank’s receipt of such collections, in immediately available
funds, and after the bank’s ordinary course processing thereof, bank shall apply
such proceeds to the outstanding advances, and if all outstanding advances have
been paid in full, bank shall deposit

8



--------------------------------------------------------------------------------



 



      the remainder into the operating account of borrowers at bank that is
designated by borrowers, provided that if a default or event of default has
occurred and is continuing, without limiting bank’s other rights and remedies,
bank shall have the right to apply such proceeds to the outstanding obligations
in such order as it shall determine in its discretion. it is understood and
agreed by borrower that this section does not impose any affirmative duty on
bank to do any act other than to turn over such amounts. without limitation on
the foregoing, after the high level use date has occurred, whether or not an
event of default has occurred and is continuing, borrowers shall hold all
payments on, and proceeds of, accounts that borrowers receive, in trust for
bank, and borrowers shall immediately deliver all such payments and proceeds to
bank in their original form, duly endorsed.”

          2.19 Section 7.1 (Dispositions). The references to “Financed
Equipment” contained in Sections 7.1(a) and 7.1(c) of the Loan Agreement are
hereby amended to read “Equipment”. In addition, the final sentence of
Section 7.1 of the Loan Agreement, which reads as follows:

      “Notwithstanding the foregoing, Transfers of used Financed Equipment shall
not be permitted under “a” or “c” of this Section 7.1 in a Fiscal Quarter of
Borrower to the extent that the aggregate fair market value of all used Financed
Equipment transferred in such Fiscal Quarter for all Borrowers exceeds
$150,000.”

is hereby amended to read as follows:

      “Notwithstanding the foregoing, Transfers of Equipment shall not be
permitted under “a” or “c” of this Section 7.1 in a Fiscal Quarter of Borrower
to the extent that the aggregate fair market value of all Equipment transferred
in such Fiscal Quarter for all Borrowers exceeds $500,000.”

          2.20 Section 10 (Notices). The portion of Section 10 of the Loan
Agreement that reads as follows:
Silicon Valley Bank
301 Carlson Parkway, Suite 255
Minnetonka, MN 55305
Attn: Mr. Jay McNeil
Fax: 952.475.471
Email: jmcneil@svbank.com
is hereby amended to read as follows:

9



--------------------------------------------------------------------------------



 



Silicon Valley Bank
Corporate Finance
380 Interlocken Crescent, Suite 600
Broomfield, CO 80021
Attn: Mr. John Kinzer
Fax: 303.469.9028
Email: jkinzer@svb.com
          2.21 Section 13.1 (New Definitions). The following definitions are
hereby added to Section 13.1 of the Loan Agreement, in the appropriate
alphabetical order:

      “EBITDA” shall mean (a) Net Income, plus (b) Interest Expense, plus (c) to
the extent deducted in the calculation of Net Income, depreciation expense and
amortization expense and any non-cash compensation expense, plus (d) income tax
expense.         “High Level Use Date” shall mean the date upon which the sum of
the following first exceeds $25,000,000: (a) the outstanding balance of all
Advances, plus (b) the amount of all outstanding Letters of Credit (including
drawn but unreimbursed Letters of Credit) plus an amount equal to the Letter of
Credit Reserves, plus (c) the amounts used for Cash Management Services, and
plus (d) the FX Reserve.         “Interest Expense” means for any fiscal period,
interest expense on a consolidated basis for Borrowers and their Subsidiaries
(whether cash or non-cash) determined in accordance with GAAP for the relevant
period ending on such date, including, in any event, interest expense with
respect to any Credit Extension and other Indebtedness of Borrowers and their
Subsidiaries, including, without limitation or duplication, all commissions,
discounts, or related amortization and other fees and charges with respect to
letters of credit and bankers’ acceptance financing and the net costs associated
with interest rate swap, cap, and similar arrangements, and the interest portion
of any deferred payment obligation (including leases of all types).        
“Lockbox Agreement” is defined in Section 6.12.         “Lockbox Provider” is
defined in Section 6.12.         “Payment” means all checks, wire transfers and
other items of payment received by Bank (including proceeds of Accounts and
payment of the Obligations in full) for credit to Borrowers or the Obligations.

10



--------------------------------------------------------------------------------



 



      “Qualified Quick Assets” is, on any date, Parent’s and its Subsidiaries’
consolidated, unrestricted cash and unrestricted Cash Equivalents (but in either
case excluding auction rate securities), and net billed trade accounts
receivable owing from Parent’s and its Subsidiaries’ Account Debtors whose chief
executive office and principal place of business are located in the United
States or Canada (excluding Quebec), determined according to GAAP.         “Term
Loan” is defined in Section 2.1.10(a).         “Term Loan Maturity Date” is
June 23, 2012.         “Term Loan Payment” is defined in Section 2.1.10(b).    
    “Transaction Report” is that certain report of transactions and schedule of
collections in the form previously provided by Bank to Parent.

          2.22 Section 13.1 (Amendment of “Borrowing Base”). That portion of the
definition of “Borrowing Base” (which is contained in Section 13.1 of the Loan
Agreement) that reads:

      “(iii) $7,500,000, as determined by Bank from Borrowers’ most recent
Borrowing Base Certificate;”

is hereby amended to read as follows:

      “(iii) $10,000,000, as determined by Bank from Borrowers’ most recent
Borrowing Base Certificate or Transaction Report;”

          2.23 Section 13.1 (Other Amendments to Existing Definitions). The
definitions for the following defined terms from Section 13.1 of the Loan
Agreement are hereby amended to read as set forth below:

      “Compliance Certificate” is that certain certificate in the form attached
hereto as Exhibit D, to which Parent and Borrowers shall attach a schedule
showing the financial covenant calculations in detail acceptable to Bank in its
good faith business judgment.

      “Credit Extension” is any Advance, Equipment Advance, Equipment B Advance,
Term Loan, Letter of Credit, FX Forward Contract, amount utilized for Cash
Management Services, or any other extension of credit by Bank for any Borrower’s
benefit.

      “Eligible Inventory” means, at any time, the aggregate of Borrowers’
Inventory that (a) consists of raw materials or finished goods, in good, new,
and salable condition, which is not perishable, returned, obsolete, not
sellable, damaged, or defective,

11



--------------------------------------------------------------------------------



 



      and is not comprised of demonstrative or custom inventory, works in
progress, packaging or shipping materials, or supplies; (b) meets all applicable
governmental standards; (c) has been manufactured in compliance with the Fair
Labor Standards Act; (d) is not subject to any Liens, except the first priority
Liens granted or in favor of Bank under this Agreement or any of the other Loan
Documents; (e) is located at (i) the locations of Borrowers designated in
Borrowers’ Perfection Certificates, or (ii) new locations of Borrowers within
the United States for which Borrowers have given Bank 30 days’ prior written
notice; and (f) is otherwise acceptable to Bank in its good faith business
judgment. Borrowers’ Inventory that is Trunk Inventory or is located at the
premises of consignees of such Inventory shall not be Eligible Inventory unless
from time to time agreed to in writing by Bank in its sole discretion.        
“Revolving Line” is an Advance or Advances in an aggregate amount of up to
$50,000,000 outstanding at any time.         “Revolving Line Maturity Date” is
June 25, 2010.

          2.24 Exhibit D (Compliance Certificate). Exhibit D to the Loan
Agreement is hereby replaced by Exhibit A hereto.
          2.25 Exhibit E (Transaction Report). Exhibit B hereto is hereby added
to the Loan Agreement as Exhibit E thereto.
     3. Limitation of Amendments.
          3.1 The consents and amendments set forth herein are effective for the
purposes set forth herein and shall be limited precisely as written and shall
not be deemed to (a) be a consent to any other transaction or to any amendment,
waiver or modification of any other term or condition of any Loan Document, or
(b) otherwise prejudice any right or remedy which Bank may now have or may have
in the future under or in connection with any Loan Document.
          3.2 This Amendment shall be construed in connection with and as part
of the Loan Documents and all terms, conditions, representations, warranties,
covenants and agreements set forth in the Loan Documents, except as herein
amended, are hereby ratified and confirmed, shall remain in full force and
effect, and are incorporated herein by reference.
     4. Representations and Warranties. To induce Bank to enter into this
Amendment, each Borrower hereby represents and warrants to Bank as follows:
          4.1 Immediately after giving effect to this Amendment (a) the
representations and warranties contained in the Loan Documents are true,
accurate and complete in all material respects as of the date hereof (except to
the extent such representations and warranties relate to

12



--------------------------------------------------------------------------------



 



an earlier date, in which case they are true and correct as of such date), and
(b) no Event of Default has occurred and is continuing;
          4.2 Borrower has the power and authority to execute and deliver this
Amendment and to perform its obligations under the Loan Agreement, as amended by
this Amendment;
          4.3 The organizational documents of Borrower previously delivered to
Bank remain true, accurate and complete and have not been amended, supplemented
or restated and are and continue to be in full force and effect;
          4.4 The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, have been duly authorized;
          4.5 The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not and will not contravene (a) any law or regulation
binding on or affecting Borrower, (b) any contractual restriction with a Person
binding on Borrower, (c) any order, judgment or decree of any court or other
governmental or public body or authority, or subdivision thereof, binding on
Borrower, or (d) the organizational documents of Borrower;
          4.6 The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not require any order, consent, approval, license,
authorization or validation of, or filing, recording or registration with, or
exemption by any governmental or public body or authority, or subdivision
thereof, binding on either Borrower, except as already have been obtained or
made; and
          4.7 This Amendment has been duly executed and delivered by Borrower
and is the binding obligation of Borrower, enforceable against Borrower in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, liquidation, moratorium or other similar
laws of general application and equitable principles relating to or affecting
creditors’ rights.
     5. Counterparts. This Amendment may be executed in any number of
counterparts and all of such counterparts taken together shall be deemed to
constitute one and the same instrument.
     6. Effectiveness. This Amendment shall be deemed effective upon (a) the due
execution and delivery of this Amendment by each party hereto, and (b) Bank’s
receipt of the Acknowledgment of Amendment and Reaffirmation of and Amendment to
Guaranty substantially in the form attached hereto as Schedule 1, duly executed
and delivered by each Guarantor named thereon.
     7. Fee; Expenses. In consideration for Bank entering into this Amendment,
Borrower shall concurrently pay Bank a fee in the amount of $150,000, which fee
is deemed fully earned on the date hereof, and shall be non-refundable and in
addition to all interest and

13



--------------------------------------------------------------------------------



 



other fees payable to Bank under the Loan Documents. Without limitation on the
terms of the Loan Documents, Borrowers agree to reimburse Bank for all its costs
and expenses (including reasonable attorneys’ fees) incurred in connection with
this Amendment. Bank is authorized to charge said fees, costs and expenses to
Borrowers’ loan account or any of Borrowers’ deposit accounts maintained with
Bank.
[ Signature Page Follows ]

14



--------------------------------------------------------------------------------



 



     In Witness Whereof, the parties hereto have caused this Amendment to be
duly executed and delivered as of the date first written above.
Borrowers:

                      EV3 ENDOVASCULAR, INC.       EV3 INTERNATIONAL, INC.    
 
                   
By:
  /s/ Patrick D. Spangler       By:   /s/ Patrick D. Spangler    
Name:
 
 
Patrick D. Spangler       Name:  
 
Patrick D. Spangler    
Title:
  Vice President and Chief Financial Officer       Title:   Treasurer    
 
                    MICRO THERAPEUTICS, INC.       FOXHOLLOW TECHNOLOGIES, INC.
   
 
                   
By:
  /s/ Patrick D. Spangler
 
      By:   /s/ Patrick D. Spangler
 
   
Name:
  Patrick D. Spangler       Name:   Patrick D. Spangler    
Title:
  Chief Financial Officer and Treasurer       Title:   Chief Financial Officer
and Treasurer    
 
                    Bank:                
 
                    SILICON VALLEY BANK                
 
                   
By:
  /s/ John Kinzer
 
Name:
  John Kinzer    
Title:
  Director

15